Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16225589 filed on February 03, 2021.
Claims 1-21 are currently pending and have been examined. Claims 1, 11, and 16 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 11, and 16. Claims 1, 10-11, 16, and 21 have been amended. No claims have been cancelled. No new claims have been added.  

Response to Arguments





















The claim objection in paragraph 3 of the Final Rejection Office Action dated December 04, 2020, is hereby withdrawn. Applicant has satisfactorily amended to correct the claim objection in paragraph 3 identified in the same Final Rejection Office Action dated December 04, 2020.
In the context of 35 U.S.C. § 101, Applicant argues that the Applicant has carefully reviewed the entire Office Action and cannot find any detailed analysis with respect to the dependent claims. For this reason alone, the § 101 grounds of rejection, at least as applicable to the dependent claims, should be withdrawn. (See examination procedure published online by the USPTO on April 19, 2018, entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc. 881 F.3d 1360 (Fed. Cir. 2018))
Examiner has considered this argument and is not persuaded. Examiner refers the Applicant to paragraph 9 of the Final Rejection Office Action dated December 04, 2020, where the Claims 2-10 and 21, which depend from Claim 1; Claims 12-15, which depend from Claim 11; and Claims 17-21, which depend from Claim 16, have been given the full two-part analysis similar to Claims 1, 11, and 16, which are independent claims. Examiner notes and refers Applicant to “The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50),” which Examiner has utilized in analyzing the subject matter eligibility under 35 U.S.C. § 101 for the claimed subject matter of the instant claims. Therefore, Claims 1-21 stand rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 101, Applicant argues that with respect to the independent claims, it is respectfully noted that allegations made in the Office Action as to the lack of eligibility are also based on a conclusory approach and are only supported by the examiner's personal opinion - these allegations are hereby traversed. 
Examiner has considered this argument and is not persuaded. Examiner refers the Applicant to paragraph 6 of the Final Rejection Office Action dated December 04, 2020, where the Examiner recites that “other than reciting the structural elements (such as a programmable 
In the context of 35 U.S.C. § 101, Applicant argues that after referring to the boilerplate list of cases, the Office Action simply concludes that the pending claims do not "integrated a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it."" However, there is nothing in the pending claims to which this assertion applies. The examiner has simply copied and pasted some boilerplate language and reached a self-serving conclusion. This does not establish a prima facie case and does not shift the burden to the Applicant to rebut the examiner's findings.
Examiner has considered this argument and is not persuaded. Examiner refers the Applicant to MPEP 2106.05(f), where it states that “When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.
Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. 
The particularity or generality of the application of the judicial exception.
Examiner considered (1) and (2) in determining in Step 2B, whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Under (1), Examiner finds that Claim 1 fails to recite details of how a solution to a problem is accomplished as there is no recitation of the mechanism for accomplishing the result, therefore, Claim 1 does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it.” Under (2), Examiner finds since it is a computer-implemented method, that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. Therefore, the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) and are no more than mere instructions to implement an abstract idea or other exception on a computer.
In the context of 35 U.S.C. § 101, Applicant argues that pursuant to MPEP 2106.05(e), the claimed subject matter is applied or used in a practical and meaningful way to a particular technological environment (e.g., a computing environment implementing a sophisticated risk analysis method) without monopolization of the entire field. The particularly recited processes and functionality helps improve a credit analysis technology by way of practically and successfully determining the creditworthiness of an entity or individual using metrics and technical means that have not been traditionally utilized for that purpose. For the above reasons, and because the claimed subject matter helps improve the related technological field, the pending claims are patent-eligible.
Examiner has considered this argument and is not persuaded. Examiner refers the Applicant to paragraph 19, pages 38-40, of the Response to Arguments, in the Final Rejection Office Action dated December 04, 2020. The amendments to the instant claims have not overcome these arguments (see the instant rejection under 35 U.S.C. § 101 below). Therefore, Claims 1-21 stand rejected under 35 U.S.C. § 101 and do not qualify as patent eligible subject matter. 
In the context of 35 U.S.C. § 103, Applicant argues that as recited in Claim 1, after the applicant has provided an "informed interaction" with the computer-implemented interface, then the second set of information may be retrieved. The primary reference, Faith, fails to disclose this feature. Applicant continues to argue that based on a review of the cited portions of Faith, the Applicant is unable to find any reference to the claimed "second set of information being retrievable from ... a secondary data source after the applicant's informed interaction with a computer-implemented interface configured to verify an authenticated approval by the applicant for access to the second set of information," and Applicant respectfully requests that the examiner cite to portions of Faith that teach the above features with specificity or otherwise withdraw the § 103 grounds of rejection.
As US Patent Application Publication No. 20200403992 A1 to Huffman is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 11, and 16, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Huffman, with FIG. 4 and [0014], [0054]-[0055], and [0073] now applying to the applicable sections for Claims 1, 11, and 16. 
In the context of 35 U.S.C. § 103, Applicant argues that Faith also fails to teach that the interface is "configured to verify an authenticated approval by the applicant for access to the second set of information." Applicant continues to argue that the Faith disclosure of monitor 1112 in the context of a diagram that shows the components of a general purpose computer cannot be reasonably relied upon to anticipate the claim language directed to an interface "configured to verify an authenticated approval by the applicant for access to the second set of information."
As US Patent Application Publication No. 20200403992 A1 to Huffman is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis above) for Claims 1, 11, and 16, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Huffman, with FIG. 4 and [0014], [0054]-[0055], and [0073] now applying to the applicable sections for Claims 1, 11, and 16. 
In the context of 35 U.S.C. § 103, Applicant argues that secondary references, Belyi and Lawrence, do not cure the deficiencies of Faith either. It remains unclear to the Applicant how or why such teaching is related to the detailed claim language recited in claim 21, now incorporated into the independent claims. The claim language should be interpreted within the context of the claim and in view of the specification. Applicant continues to argue that the Office Action instead has taken the claim language directed to "computer-implemented interface configured to verify an authenticated approval by the applicant for access to the second set of information" completely out of context and without considering the surrounding language, and particularly without considering the preceding claim language. In fact, in an unorthodox approach, the Office Action uses the primary reference to reject the second portion of the claim first, and then returns to rely on the secondary reference to reject the first portion of the claim later. This is an attempt not to have to address the specifically claimed relationships between the claim elements, is improper and constitutes examiner error. Applicant finally argues that according to MPEP 2111, the "broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term ... and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999)" (emphasis added). Respectfully, the examiner has erred by applying the broadest possible interpretation and therefore should withdraw the§ 103 grounds of rejection and issue a new non-final Office Action.
As US Patent Application Publication No. 20200403992 A1 to Huffman is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis above) for Claims 1, 11, and 16, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Huffman, with [0054]-[0055] and [0083]-[0084] now applying to the applicable sections for Claims 1, 11, and 16. 

Claim Interpretation
Regarding Claims 1, 11, and 16, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: “… in response to determining that the analysis …”; “the second set of information being unavailable in the at least first credit information data source, …”; and “the second set of information being retrievable … after the applicant’s informed interaction with a computer-implemented interface …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 2, 12, and 17, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: “… in response to receiving a request, …”; and “… in response to determining the second set of information …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 3, 13, and 18, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: “… in response to determining the second set of information …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 1, 11, and 16, Examiner notes that the following limitations: “to determine whether the second set of information enhances the applicant’s potential for a second result…”; is intended use of the “second set of information”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claims 3, 13, and 18, Examiner notes that the following limitation: “… an authenticated approval by the applicant to provide access to information associated with at least one of the applicant’s financial accounts …” is an intended use of “an authenticated approval”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 21, Examiner notes that the following limitations: “… to require the applicant to provide authentication information over a graphical user interface …”; “…to the applicant for directly logging into an account …”; and “… the second set of information is provided for the purpose of performing additional risk analysis …” are intended uses of “authentication information”; “the applicant”; and “second set of information,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to a “computer-implemented method.”
Claim 1 is directed to the abstract idea of “performing a risk analysis based on credit information” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “performing a risk analysis for an applicant based on a first set of information available in at least a first credit information data source; receiving a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant, the second set of information being unavailable in the at least first credit information data source, and the second set of information being retrievable from at least a secondary data source … verify an authenticated approval by the applicant for access to the second set of information; and performing additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant's potential for a second result that is more favorable than the first result.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computer-implemented interface”, “a programmable processor”, and “a non-transitory machine-readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing a risk analysis based on credit information.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing a risk analysis based on credit information” using computer technology (e.g., “computer-implemented method”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, Claim 1 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Support
Claims 1-21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 2, recites “performing a risk analysis …”; line 4, recites “receiving a second set of information …”; line 10, recites “configured to verify an authentication approval …”; and line 12, recites “performing additional risk analysis …” However, the specification does not provide details on what the limitations, “performing, receiving, and configured to verify”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing, receiving, and configured to verify” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Claims 2, 12, and 17, lines 1-2, recite “…received in association with …”; line 3, recites “… receiving a request, …”; line 3, recites“… the second result is generated, …”; and line 4, recites “determining the second set of information …” However, the specification does not provide details on what the limitations, “received, receiving, generated, and determining”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “received, receiving, generated, and determining” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Claims 3, 13, and 18, line 1, recites “… the second result is generated, …”; line 2, recites “… determining the second set of information, …”; and line 4, “configured to verify an authenticated approval …”  However, the specification does not provide details on what the limitations, “generated, determining, and configured to verify”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “generated, determining, and configured to verify” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Claim 21, line 2, recites “configured to verify an authenticated approval …” However, the specification does not provide details on what the limitations, “configured to verify”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “configured to verify” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Unclear Scope
Claims 1, 11, and 16 recite "... informed interaction ..." and “… set of information …” The claim is unclear because “informed and set of information” is not clearly defined. Therefore, the scope of what is "... informed interaction ..." and “… set of information …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 21 recites "... at a later time ..." and “… set of information …” The claim is unclear because “later and set of information” is not clearly defined. Therefore, the scope of what is "... at a later time ..." and “… set of information …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 5-6, 11, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, and in further view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman.

Claims 1, 11, and 16
Faith discloses a computer-implemented method comprising: the second set of information being unavailable in the at least first credit information data source, and
(See Faith, [Column 21, lines 16-19])

performing additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant's potential for a second result that is more favorable than the first result.
(See Faith, [Column 21, lines 34-43])

a system comprising: at least one programmable processor; and
(See Faith, [Column 21, lines 63-67] and [Column 22, lines 10-14]) 

a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
(See Faith, [Column 22, lines 1-2] and [Column 22, lines 14-22])

Faith does not teach, however, Belyi teaches performing a risk analysis for an applicant based on a first set of information available in at least a first credit data source;
(See Belyi, [0043]) 

receiving a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant,
(See Belyi, [0043])
Belyi teaches data validation systems and methods for use in financial transactions. It would have been obvious to one of ordinary skill in the art to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the issuing of a high number of risk based declines to protect the merchant and the payment approval agency from high returned check rates, delinquent credit accounts, and fraud. Issuing the high number of risk declines results in customers becoming irate, merchants losing sales, and interferes with the payment approval agency’s ability to assess moderate risk at higher turndown levels.

Faith and Belyi do not teach, however, Huffman teaches the second set of information being retrievable from at least a secondary data source after the applicant's informed interaction with a computer-implemented interface configured to verify an authenticated approval by the applicant for access to the second set of information; and
(See Huffman, FIG. 4 and [0014], [0054]-[0055], and [0073]) 
Huffman teaches universal digital identity authentication service. It would have been obvious to one of ordinary skill in the art to include universal digital identity authentication service, as in Huffman, and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome for consumers, the friction during the authentication process of being burdensome and frustrating. Users may experience fears of repeated sharing of personal information at multiple websites and with multiple applications. Fatigue can arise form managing multiple passwords as the basis for authentication for different systems. Alternatively, the use of the same password across multiple systems increases the chance that a single interception can result in catastrophic accessing of account information by wrongdoers.

Claims 5, 15, and 20
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith and Huffman do not teach, however, Belyi teaches the method of claim 1, wherein the second set of information includes financial data provided to at least a credit reporting agency or an entity independent of the credit reporting agency, with the applicant's express authorization.
(See Belyi, [0028])
Belyi teaches data validation systems and methods for use in financial transactions. It would have been obvious to one of ordinary skill in the art to include data validation systems and methods for use in financial transactions, as in Belyi; and to include universal digital identity authentication service, as in Huffman, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the issuing of a high number of risk based declines to protect the merchant and the payment approval agency from high returned check rates, delinquent credit accounts, and fraud. Issuing the high number of risk declines results in customers becoming irate, merchants losing sales, and interferes with the payment approval agency’s ability to assess moderate risk at higher turndown levels

Claim 6
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Belyi and Huffman do not teach, however, Faith teaches the method of claim 1, wherein the first set of information comprises the applicant's credit history, including at least one or more of: number of accounts, line of credit available on at least one of the accounts, or past history of at least one of the accounts' delinquencies.
(See Faith, [Column 8, lines 42-50])

Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, and in further view of Lawrence et al (U. S. Patent Application Publication No. 20040006532 A1), herein referred to as Lawrence.

Claims 2, 12, and 17
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Lawrence teaches the method of claim 1, wherein the second set of information is received in association with the applicant voluntarily authorizing access to the second set of information, in response to receiving a request, and 
(See Lawrence, [0114])  

wherein the second result is generated, in response to determining the second set of information includes additional favorable data about the applicant's creditworthiness.
(See Lawrence, [0068])
Lawrence teaches network access risk management. It would have been obvious to one of ordinary skill in the art to include network access risk management, as in Lawrence; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and system to ascertain an identity associated with a network access and relate the identity to information useful in assessing risk. Financial institutions do not have available a mechanism which can provide real time assistance to assess a risk factor associated with a network access, or otherwise qualitatively manage such risk.

Claims 3, 13, and 18
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Lawrence teaches the method of claim 1, wherein the second result is generated, in response to determining the second set of information includes additional data about at least one reason the first result was unfavorable, and 
(See Lawrence, [0013]) 

wherein the computer-implemented interface is configured to verify an authenticated approval by the applicant to provide access to information associated with at least one of the applicant's financial accounts as available from the at least secondary data source.
(See Lawrence, [0014] and [0016])   
Lawrence teaches network access risk management. It would have been obvious to one of ordinary skill in the art to include network access risk management, as in Lawrence; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and system to ascertain an identity associated with a network access and relate the identity to information useful in assessing risk. Financial institutions do not have available a mechanism which can provide real time assistance to assess a risk factor associated with a network access, or otherwise qualitatively manage such risk.
Claims 4, 7-10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, and in further view of Chandler et al (U. S. Patent Application Publication No. 20130191261 A1), herein referred to as Chandler.

Claims 4, 14, and 19
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 1, wherein the first set of information includes financial data collected by a credit reporting agency about the applicant, without the applicant's express authorization.
(See Chandler, [0130])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 7
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 1, wherein the second set of information comprises the applicant's direct deposit account (DDA) banking history.
(See Chandler, [0018])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 8
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, Huffman, and Chandler disclose the limitations of Claim 7. 
Faith, Belyi, and Huffman do not teach, however, Chandler the method of claim 7, wherein the direct deposit account (DDA) banking history provides information about at least one or more of: level of usage or activity in the applicant's one or more bank accounts, daily balances or average balances over certain time periods, frequency, number or dollar amounts associated with overdraft or insufficient fund events, or number of financial transactions or events during a defined time period for the applicant's one or more bank accounts.
(See Chandler, [0026])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 9
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 1, wherein the second set of information comprises at least one or more of: financial data available from financial brokerage firms servicing the applicant's brokerage needs, or financial data related to ownership of at least one of real estate assets, personal assets, or electronic, digital or crypto currencies.
(See Chandler, [0029])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 10
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, Huffman, and Chandler disclose the limitations of Claim 9. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 9, wherein the second set of information further comprises data associated with at least one or more of: the applicant's equity holdings in financial markets in the form of stocks or bonds, or data associated with the applicant's income or the applicant's tax liabilities.
(See Chandler, [0038])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Conclusion




























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bayer et al (U. S. Patent Application Publication No. 20110191200 A1) – Method and System for Authenticating Online Transactions
Bayer recites authenticating online transactions, and more specifically, to method and system for determining a potentially fraudulent online trans-action request based on a risk parameter associated with a user in a networking platform such as, a social networking platform. The method comprises receiving an online transac-tion request from a user. Thereafter, determining the risk parameter of the user based on one or more profile parameters associated with the user or one or more peer users associated with the user in the community. Based on the risk parameter of the user the online transaction request of the user is authen-ticated. Bayer was not used as prior art as the cited references better taught the claimed subject matter. 





































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698